1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA
                                                 ***
8

9     LARRY HANSEN                                      Case No. 3:17-cv-00387-MMD-WGC

10                                         Plaintiff,                   ORDER

11          v.

12    NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
13
                                      Defendants.
14

15         On March 6, 2014, Plaintiff, then a prisoner in the custody of the Nevada

16   Department of Corrections (“NDOC”), initiated this prisoner civil rights action pursuant to

17   42 U.S.C. § 1983. (ECF No. 8.) On July 5, 2018, this Court issued a screening order and

18   stayed the case to give the parties an opportunity to settle their dispute. (ECF No. 3.) On

19   August 30, 2018, Defendants filed a suggestion of death on the record, informing the Court

20   that Mr. Hansen had died on August 28, 2018. (ECF No. 12.)

21         Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

22   is not extinguished, the court may order substitution of the proper party. A motion for

23   substitution may be made by any party or by the decedent’s successor or representative.

24   If the motion is not made within 90 days after service of a statement noting the death, the

25   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

26         The 90-day period has passed and there has been no motion for substitution. (See

27   ECF No. 15.) Therefore, the Court dismisses the case.

28   ///
1           For the foregoing reasons, it is ordered that the Court dismisses this case pursuant

2    to Fed. R. Civ. P. 25(a)(1).

3           It is further ordered that the Clerk of the Court enter judgment accordingly.

4           DATED THIS 16th day of January 2019.

5
                                                      MIRANDA M. DU
6                                                     UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
